


110 HR 6173 IH: Travel Related Industries Protection

U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6173
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2008
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend
		  temporarily the excise tax on aviation fuel used in commercial
		  aviation.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Related Industries Protection
			 Act of 2008.
		2.Suspension of
			 excise tax on aviation fuel used in commercial aviation
			(a)In
			 generalSection 4081 of the
			 Internal Revenue Code of 1986 (relating to imposition of tax on motor and
			 aviation fuels) is amended by adding at the end the following new
			 subsection:
				
					(f)Suspension of tax
				on kerosene used in commercial aviation
						(1)In
				generalThe rate of tax under subsection (a)(2)(C)(i) on kerosene
				used in commercial aviation shall be zero during the suspension period.
						(2)DefinitionsFor
				purposes of paragraph (1)—
							(A)Suspension
				periodThe term suspension period means any period
				beginning on a tax suspension date and ending on a suspension termination
				date.
							(B)Tax suspension
				dateThe term tax suspension date means—
								(i)the date which is
				7 days after the date of the enactment of this subsection, and
								(ii)any date thereafter for which the price of
				a barrel of crude oil is not less than the price of a barrel of crude oil on
				the date of enactment of this subsection.
								(C)Suspension
				termination dateThe term suspension termination
				date means the earlier of—
								(i)the
				first day after any 5-day period beginning after a tax suspension date for
				which the price of a barrel of crude oil on each of the days of such period is
				75 percent or less of such price on the date of enactment of this subsection,
				or
								(ii)the date which is
				2 years after the date of the enactment of this subsection.
								(D)Determination of
				priceFor purposes of this paragraph, the price of a barrel of
				crude oil shall be the average price for West Texas Intermediate crude, as
				published by the Energy Information Administration, Department of
				Energy.
							.
			(b)Suspension of
			 tax on special fuels used in commercial aviationParagraph (3) of
			 section 4041(c) of such Code (relating to rate of tax) is amended by inserting
			 and zero with respect to any such sale or use for commercial aviation
			 during a suspension period (as defined in section 4081(f)(2)(A) after
			 aviation.
			(c)Suspension of
			 limitation on refunds for kerosene used in commercial
			 aviationSubparagraph (A) of section 6427(l)(4) of such Code
			 (relating to refunds for kerosene used in aviation) is amended by adding at the
			 end the following flush sentence:
				
					Clause
				(ii) shall not apply during a suspension period (as defined in section
				4081(f)(2)(A)..
			(d)Maintenance of
			 trust fund depositsIn determining the amounts to be appropriated
			 to the Airport and Airway Trust Fund under section 9502 of the Internal Revenue
			 Code of 1986, an amount equal to the reduction in revenues to the Treasury by
			 reason of the amendments made by this section shall be treated as taxes
			 received in the Treasury under section 4081 of such Code attributable to the
			 rate specified in section 4081(a)(2)(C) thereof.
			(e)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
